Case 1:19-cr-00127-AMD-ST Document 53 Filed 12/17/19 Page 1 of 1 PageID #: 275

                                         MICHAEL HUESTON
                                                ATTORNEY                  A T     LAW
      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
      1 6   C O U R T     S T R E E T                                                          T e l :   ( 7 1 8 )   2 4 6 - 2 9 0 0
      S U I T E    1 8 0 0                                                                     F a x :   ( 7 1 8 )   2 4 6 - 2 9 0 3
      B R O O K L Y N ,       N E W     Y O R K     1 1 2 4 1                 E m a i l :   m h u e s t o n @ n y c . r r . c o m
      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _




                                                                December 17, 2019

BY ECF
The Honorable Ann M. Donnelly
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                      Re: United States v. Lucio Celli, et al., 19 Cr. 127 (AMD)


Your Honor:
                I represent Mr. Lucio Celli in the above-referenced case. I write to request that
Mr. Celli’s bail conditions be temporarily modified to permit him to participate in a family
gathering in Suffern, New York on December 26, 2019 from 12 p.m. to 7 p.m. The government
and pretrial services consent to this application. I have provided the name and address of the
hosts to the government and pretrial services.

              Mr. Celli is presently subject to the following bail conditions: a $150,000 bond
secured by two co-signers (his parents), cash payment and real property subject to a confession
of judgment; home detention; the surrender of his passport; no internet use; living with his
parents who serve as his third party custodians; mental health treatment; travel restrictions to the
Eastern and Southern Districts of New York and the City of New York; and pretrial supervision.

                If this request meets with Your Honor’s approval, I ask that the order be docketed
so it can be provided to pretrial services.

                                                                                      Respectfully,

                                                                                      s/
                                                                                      Michael Hueston


cc:         A.U.S.A. Kayla Bensing
            Pretrial Services
